DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The preliminary amendment filed on December 31, 2019 has been entered. Claims 1-20 are now pending in the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System and Method for Determining a Trajectory of a Subject Using Motion Data  or a title more indicative of the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kappi (US 2007/0005246 A1, hereinafter referenced “Kappi”) in view of Trigoni (US 2017/0241787 A1, hereinafter referenced “Trig”).

In regards to claim 1. (Original) Kappi discloses a computer-implemented method for determining a trajectory of a subject (Kappi, Abstract), comprising: 
-acquiring, via at least one sensor of a mobile device, motion data of the subject Kappi, Fig. 1, paragraphs [0023] and [0033]; Reference at paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements. When there are only slow user movements, a higher weighting of accelerometer filtering is applied to a new measurement and vice versa. Paragraph [0033] discloses at step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device.); 
-determining, by a processor, a motion status of the subject based on the motion data (Kappi, paragraph [0033]; Reference discloses at step 100, a plurality of predefined test feature classes…can define various states of motion within which the module and/or electronic device may be traveling….may include: stationary, moving, walking, running, unknown, and free-fall (interpreted as motion statuses). At step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device. It should be noted that the motion sensor can be incorporated into the electronic device or a separate device. At step 120, one or more features are extracted from the measurements. At step 130, an algorithm is used to compare the one or more features to the predefined test feature classes. At step 140, the system selected the most appropriate test feature class based upon the comparison of step 130 (interpreted as the determining of the motion status of the user based on the motion data regarding the system selection and comparison processes)); 

Kappi does not explicitly disclose but Trig teaches
-(subject) to which the mobile device is attached (Trig, paragraphs [0045]-[0046]; Reference discloses that the invention employs two main principles: Robustness: It uses a phone placement classification scheme that is simple, yet comprehensive, i.e. covers all possible ways of attaching the phone to the human body. Based on this scheme, it provides what is called here “R-PDR”, a robust pedestrian dead reckoning (PDR) algorithm that is based on general physics principles underpinning human motion, and avoids using context-specific heuristics (interpreted as detailing various ways to attach phone to human user for obtaining motion tracking regarding the R-PDR))
-and determining, by the processor, the trajectory based on the motion data using a trajectory model corresponding to the motion status (Trig, Fig. 1, paragraphs [0118] and [0130]; Reference at paragraph [0118] discloses the steps for a robust pedestrian dead reckoning (R-PDR) algorithm involving motion identification, step detection, step length estimation, and heading estimation (interpreted as determined trajectory based on motion data from the motion identification step). Paragraph [0130] provides further detail within the step length estimation step which uses a model for obtaining the step length estimation data to be subsequently used in the final trajectory or R-Heading estimation step thus being use of a trajectory model corresponding to the motion status obtained in the motion identification step).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 2. (Currently Amended) Kappi in view of Trig teach the computer-implemented method of claim 1.
Kappi does not disclose but Trig teaches
-wherein the determining a motion status of the subject based on the motion data further comprises: determining at least one of a stride length, a stride frequency, and a direction of movement based on the motion data (Trig, paragraph [0118]; Reference discloses the robust pedestrian dead reckoning steps such as motion identification (i.e. a stride frequency (see paragraph [0119] regarding frequency ranges for walking)), step length estimation (i.e. stride length), and heading estimation (i.e. direction of movement based on motion data)); 
-and determining the motion status based on at least one of the stride length, the stride frequency, and the direction of movement, wherein the motion status comprises a movement gesture of the subject or a place on the subject where the mobile device is attached (Trig, paragraph [0119]; Reference discloses motion identification module 4 for classifying motion into symmetrical or asymmetrical classes. As can be seen from FIG. 2, in symmetrical motion modes, e.g. texting and phoning, the vertical acceleration signals resemble sine waves, whereas in asymmetrical motion modes, orientation signals are closer to sine waves. FIG. 14A shows the motion identification module 4. DFT modules 141 and 142 respectively compute a discrete Fourier transform (DFT) of each of the acceleration and orientation signals, from the accelerometer (less gravity) and the robust orientation tracking module 3, over the frequency range that corresponds to human walking, typically between 1.2 Hz and 2.5 Hz, thereby detecting the energy in that range. The determining of modes interpreted as motion status regarding gesture of the subject with respect to the examples of texting or phoning as the mobile device is attached with regards to being held by the subject in this example. ).  

In regards to claim 3. (Currently Amended) Kappi in view of Trig teach the computer-implemented method of claim 2.
Kappi does not disclose but Trig teaches
-wherein the determining the trajectory based on the motion data using a trajectory model corresponding to the motion status further comprises: generating the trajectory based on the at least one of the stride length, the stride frequency, and the direction of movement using the trajectory model corresponding to the motion status (Trig, Fig. 1, paragraphs [0118] and [0130]; Reference at paragraph [0118] discloses the steps for a robust pedestrian dead reckoning (R-PDR) algorithm involving motion identification, step detection, step length estimation, and heading estimation (interpreted as determined trajectory based on motion data regarding one of the stride length, the stride frequency, and the direction of movement as disclosed in the rejection of claim 2). Paragraph [0130] provides further detail within the step length estimation step which uses a model for obtaining the step length estimation data to be subsequently used in the final trajectory or R-Heading estimation step thus being use of a trajectory model corresponding to the motion status obtained in the motion identification step).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 4. (Original) Kappi in view of Trig teach the computer-implemented method of claim 1.
Kappi does not disclose but Trig teaches
-further comprising: training the trajectory model based on training data (Trig, paragraph [0129]; Reference discloses r-step length estimation process using models for determining step length for the user (i.e. part of determining heading estimation or trajectory) as machine learning regression techniques like support vector machine [3], [28] and neural networks [34] have also been applied based on various features extracted from the sensor data (i.e. techniques which use training data).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 8. (Original) Kappi in view of Trig teach the computer-implemented method of claim 1.
Kappi further discloses
-wherein the at least one sensor includes at least one of an accelerometer, a gyroscope, an electronic compass, or a barometer of the mobile device (Kappi, paragraphs [0021] and [0023]; Reference ta paragraph [0021] discloses the mobile telephone 12 of FIGS. 1 and 2 includes….motion sensor 60 is also operatively connected to the controller 56. Paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements).  

In regards to claim 9. (Original) Kappi in view of Trig teach the computer-implemented method of claim 4.
Kappi does not disclose but Trig teaches
-wherein the training data comprises Pedestrian Dead Reckoning (PDR) data (Trig, paragraph [0047]; Reference discloses Lifelong learning: While PDR parameters often require context-specific tuning, in the present invention this information is learnt, rather than being manually tuned or assumed as an initial input. To this end, it uses an interplay between the pedestrian dead reckoning (PDR) and map-matching (MM) layers).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 10. (Currently Amended) Kappi in view of Trig teach the method of claim 2.
Kappi does not disclose but Trig teaches
-wherein the movement gesture comprises at least one of walking, jogging, or climbing (Trig, paragraph [0088]; Reference discloses motion modes or movement gestures regarding walking).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 11. (Original) Kappi discloses a system for generating a trajectory of a subject (Kappi, Abstract), comprising: 
-a communication interface (Kappi, Fig. 1; Reference discloses mobile device 12 having motion sensor 60) configured to communicate with a mobile device Kappi, Fig. 1, paragraphs [0023] and [0033]; Reference at paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements. When there are only slow user movements, a higher weighting of accelerometer filtering is applied to a new measurement and vice versa. Paragraph [0033] discloses at step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device); 

-and at least one processor configured to: determine a motion status of the subject based on the motion data (Kappi, paragraph [0033]; Reference discloses at step 100, a plurality of predefined test feature classes…can define various states of motion within which the module and/or electronic device may be traveling….may include: stationary, moving, walking, running, unknown, and free-fall (interpreted as motion statuses). At step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device. It should be noted that the motion sensor can be incorporated into the electronic device or a separate device. At step 120, one or more features are extracted from the measurements. At step 130, an algorithm is used to compare the one or more features to the predefined test feature classes. At step 140, the system selected the most appropriate test feature class based upon the comparison of step 130 (interpreted as the determining of the motion status of the user based on the motion data regarding the system selection and comparison processes), 

Kappi does not explicitly disclose but Trig teaches
-(mobile device) attached to the subject (Trig, paragraphs [0045]-[0046]; Reference discloses that the invention employs two main principles: Robustness: It uses a phone placement classification scheme that is simple, yet comprehensive, i.e. covers all possible ways of attaching the phone to the human body. Based on this scheme, it provides what is called here “R-PDR”, a robust pedestrian dead reckoning (PDR) algorithm that is based on general physics principles underpinning human motion, and avoids using context-specific heuristics (interpreted as detailing various ways to attach phone to human user for obtaining motion tracking regarding the R-PDR))
-a memory (Trig. Fig. 1; Smartphone 100 which implicitly has memory) configured to store at least one trajectory model (Trig, Fig. 1, paragraphs [0118] and [0130]; Reference at paragraph [0118] discloses the steps for a robust pedestrian dead reckoning (R-PDR) algorithm involving motion identification, step detection, step length estimation, and heading estimation (interpreted as determined trajectory based on motion data from the motion identification step). Paragraph [0130] provides further detail within the step length estimation step which uses a model for obtaining the step length estimation data to be subsequently used in the final trajectory or R-Heading estimation step thus being use of a trajectory model corresponding to the motion status obtained in the motion identification step); 
-and determine the trajectory based on the motion data using a trajectory model corresponding to the motion status (Trig, Fig. 1, paragraphs [0118] and [0130]; Reference at paragraph [0118] discloses the steps for a robust pedestrian dead reckoning (R-PDR) algorithm involving motion identification, step detection, step length estimation, and heading estimation (interpreted as determined trajectory based on motion data from the motion identification step). Paragraph [0130] provides further detail within the step length estimation step which uses a model for obtaining the step length estimation data to be subsequently used in the final trajectory or R-Heading estimation step thus being use of a trajectory model corresponding to the motion status obtained in the motion identification step).
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 12. (Original) Kappi in view of Trig teach the system of claim 11.
Kappi does not disclose but Trig teaches
-wherein the at least one processor is further configured to: determine at least one of a stride length, a stride frequency, and a direction of movement based on the motion data (Trig, paragraph [0118]; Reference discloses the robust pedestrian dead reckoning steps such as motion identification (i.e. a stride frequency (see paragraph [0119] regarding frequency ranges for walking)), step length estimation (i.e. stride length), and heading estimation (i.e. direction of movement based on motion data)); 
-and determine the motion status based on at least one of the stride length, the stride frequency, and the direction of movement, wherein the motion status comprises a movement gesture of the subject or a place on the subject where the mobile device is attached (Trig, paragraph [0119]; Reference discloses motion identification module 4 for classifying motion into symmetrical or asymmetrical classes. As can be seen from FIG. 2, in symmetrical motion modes, e.g. texting and phoning, the vertical acceleration signals resemble sine waves, whereas in asymmetrical motion modes, orientation signals are closer to sine waves. FIG. 14A shows the motion identification module 4. DFT modules 141 and 142 respectively compute a discrete Fourier transform (DFT) of each of the acceleration and orientation signals, from the accelerometer (less gravity) and the robust orientation tracking module 3, over the frequency range that corresponds to human walking, typically between 1.2 Hz and 2.5 Hz, thereby detecting the energy in that range. The determining of modes interpreted as motion status regarding gesture of the subject with respect to the examples of texting or phoning as the mobile device is attached with regards to being held by the subject in this example. ).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 13. (Currently Amended) Kappi in view of Trig teach the system of claim 12.
Kappi does not disclose but Trig teaches
-wherein the at least one processor is further configured to: generate the trajectory based on the at least one of the stride length, the stride frequency, and the direction of movement using the trajectory model corresponding to the motion status (Trig, Fig. 1, paragraphs [0118] and [0130]; Reference at paragraph [0118] discloses the steps for a robust pedestrian dead reckoning (R-PDR) algorithm involving motion identification, step detection, step length estimation, and heading estimation (interpreted as determined trajectory based on motion data regarding one of the stride length, the stride frequency, and the direction of movement as disclosed in the rejection of claim 2). Paragraph [0130] provides further detail within the step length estimation step which uses a model for obtaining the step length estimation data to be subsequently used in the final trajectory or R-Heading estimation step thus being use of a trajectory model corresponding to the motion status obtained in the motion identification step).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 14. (Original) Kappi in view of Trig teach the system of claim 11.
Kappi does not disclose but Trig teaches
-wherein the at least one processor is further configured to: train the trajectory model based on training data (Trig, paragraph [0129]; Reference discloses r-step length estimation process using models for determining step length for the user (i.e. part of determining heading estimation or trajectory) as machine learning regression techniques like support vector machine [3], [28] and neural networks [34] have also been applied based on various features extracted from the sensor data (i.e. techniques which use training data).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.


In regards to claim 18. (Currently Amended) Kappi in view of Trig teach the system of claim 11.
Kappi further discloses
-wherein the at least one sensor includes at least one of an accelerometer, a gyroscope, an electronic compass, or a barometer of the mobile device (Kappi, paragraphs [0021] and [0023]; Reference ta paragraph [0021] discloses the mobile telephone 12 of FIGS. 1 and 2 includes….motion sensor 60 is also operatively connected to the controller 56. Paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements).  

In regards to claim 19. (Currently Amended) The system of claim 12.
Kappi does not disclose but Trig teaches
-wherein the movement gesture comprises at least one of walking, jogging, or climbing (Trig, paragraph [0088]; Reference discloses motion modes or movement gestures regarding walking).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.

In regards to claim 20. (Original) Kappi discloses a non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of a device (Kappi, paragraphs [0035]-[0036]), cause the device to perform a method for generating a trajectory of a subject (Kappi, Abstract), the method comprising: 
-acquiring motion data of the subject Kappi, Fig. 1, paragraphs [0023] and [0033]; Reference at paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements. When there are only slow user movements, a higher weighting of accelerometer filtering is applied to a new measurement and vice versa. Paragraph [0033] discloses at step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device.); 
-determining a motion status of the subject based on the motion data (Kappi, paragraph [0033]; Reference discloses at step 100, a plurality of predefined test feature classes…can define various states of motion within which the module and/or electronic device may be traveling….may include: stationary, moving, walking, running, unknown, and free-fall (interpreted as motion statuses). At step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device. It should be noted that the motion sensor can be incorporated into the electronic device or a separate device. At step 120, one or more features are extracted from the measurements. At step 130, an algorithm is used to compare the one or more features to the predefined test feature classes. At step 140, the system selected the most appropriate test feature class based upon the comparison of step 130 (interpreted as the determining of the motion status of the user based on the motion data regarding the system selection and comparison processes)); 

Kappi does not explicitly disclose but Trig teaches
-(subject) to which the mobile device is attached (Trig, paragraphs [0045]-[0046]; Reference discloses that the invention employs two main principles: Robustness: It uses a phone placement classification scheme that is simple, yet comprehensive, i.e. covers all possible ways of attaching the phone to the human body. Based on this scheme, it provides what is called here “R-PDR”, a robust pedestrian dead reckoning (PDR) algorithm that is based on general physics principles underpinning human motion, and avoids using context-specific heuristics (interpreted as detailing various ways to attach phone to human user for obtaining motion tracking regarding the R-PDR))
-and determining the trajectory based on the motion data using a trajectory model corresponding to the motion status (Trig, Fig. 1, paragraphs [0118] and [0130]; Reference at paragraph [0118] discloses the steps for a robust pedestrian dead reckoning (R-PDR) algorithm involving motion identification, step detection, step length estimation, and heading estimation (interpreted as determined trajectory based on motion data from the motion identification step). Paragraph [0130] provides further detail within the step length estimation step which uses a model for obtaining the step length estimation data to be subsequently used in the final trajectory or R-Heading estimation step thus being use of a trajectory model corresponding to the motion status obtained in the motion identification step).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kappi (US 2007/0005246 A1) in view of Trigoni (US 2017/0241787 A1) as applied to claim 1 above, and further in view of Alzantot (2012 “UPTIME: Ubiquitous Pedestrian Tracking using Mobile Phones”, hereinafter referenced “Alzantot”).

In regards to claim 5. (Currently Amended) Kappi in view of Trig teach the computer-implemented method of claim 4.
Kappi and Trig does not disclose but Alzantot teaches
-further comprising: acquiring the training data associated with the subject in a plurality of time periods (Alzantot, Figs 1 and 2 page 3206; Reference in Fig. 1 shows the UPTIME system architecture in which step data is received in the step detection module and analyzed via the components of the stride length estimation module. Fig. 2 shows the analysis of the steps with respect to the 3D acceleration vector over time (in seconds)); 
-acquiring reference movements associated with the subject in respective time periods (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses training of SVM classifier of user steps regarding walking, jogging, and running as the steps are analyzed over time period as discussed regarding analysis of the features regarding the duration of the steps and the variance of acceleration signal);  Preliminary Amendment Attorney Docket No.: 20615-D025US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2017/109361) Page 4 of 9
-clustering the training data and the reference movements into groups (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses training of SVM classifier in which grouping relates to classifying different gait types regarding slower or faster to determine second level classifying of walking, jogging, or running); 
-and generating the trajectory model based on the training data and the reference movements of respective groups (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses training of SVM classifier in which grouping relates to classifying different gait types regarding slower or faster to determine walking, jogging, or running. The reference further details Once the gait type is identified, the Stride Mapping Module returns an estimate for the displacement during this step” thus interpreted as the trajectory modelling based on the training for the SVM classifier).  
Kappi and Trig are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the mobile device position determining features of Trig in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems applicable to improving such systems as taught in Kappi.
Kappi and Alzantot are also combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi, in view of the mobile device position determining features of Trig, to include the UPTIME tracking features of Alzantot in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems. Further incorporating the UPTIME tracking features of Alzantot allows for use of machine learning regarding multi-class hierarchical Support Vector Machine for classifying user motion movements to reduce error in pedestrian motion tracking applicable to improving such systems as taught in Kappi and Trig.

In regards to claim 6. (Currently Amended) Kappi in view of Trig in further view of Alzantot teach the computer-implemented method of claim 5.
Kappi and Trig does not disclose but Alzantot teaches
-wherein the generating the trajectory model based on the training data and the reference movements of the respective groups further comprises: generating the trajectory model using machine learning techniques (Alzantot, “Abstract” section, page 3204; Reference discloses the step count estimation technique is based on a lightweight finite state machine approach that leverages orientation independent features. In order to capture the varying stride length of the user, based on his changing gait, we employ a multi-class hierarchical Support Vector Machine classifier (interpreted as a machine learning technique)).  
Kappi and Alzantot are also combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi, in view of the mobile device position determining features of Trig, to include the UPTIME tracking features of Alzantot in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems. Further incorporating the UPTIME tracking features of Alzantot allows for use of machine learning regarding multi-class hierarchical Support Vector Machine for classifying user motion movements to reduce error in pedestrian motion tracking applicable to improving such systems as taught in Kappi and Trig.

In regards to claim 7. (Original) Kappi in view of Trig in further view of Alzantot teach the computer-implemented method of claim 5.
Kappi and Trig does not disclose but Alzantot teaches
-wherein each group is associated with a different motion status (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses SVM classifier where each step is associated with the groups of slower gait or faster gait and the second level classifications of walking, jogging, and running).  
Kappi and Alzantot are also combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi, in view of the mobile device position determining features of Trig, to include the UPTIME tracking features of Alzantot in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems. Further incorporating the UPTIME tracking features of Alzantot allows for use of machine learning regarding multi-class hierarchical Support Vector Machine for classifying user motion movements to reduce error in pedestrian motion tracking applicable to improving such systems as taught in Kappi and Trig.

In regards to claim 15. (Currently Amended) Kappi in view of Trig teach the system of claim 14.
Kappi and Trig does not disclose but Alzantot teaches
-wherein the at least one processor is further configured to: acquire the training data associated with the subject in a plurality of time periods (Alzantot, Figs 1 and 2 page 3206; Reference in Fig. 1 shows the UPTIME system architecture in which step data is received in the step detection module and analyzed via the components of the stride length estimation module. Fig. 2 shows the analysis of the steps with respect to the 3D acceleration vector over time (in seconds));
-Page 7 of 9acquire reference movements associated with the subject in respective time periods (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses training of SVM classifier of user steps regarding walking, jogging, and running as the steps are analyzed over time period as discussed regarding analysis of the features regarding the duration of the steps and the variance of acceleration signal);  
-cluster the training data and the reference movements into groups (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses training of SVM classifier in which grouping relates to classifying different gait types regarding slower or faster to determine second level classifying of walking, jogging, or running);  
-and generate the trajectory model based on the training data and the reference movements of respective groups (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses training of SVM classifier in which grouping relates to classifying different gait types regarding slower or faster to determine walking, jogging, or running. The reference further details Once the gait type is identified, the Stride Mapping Module returns an estimate for the displacement during this step” thus interpreted as the trajectory modelling based on the training for the SVM classifier).  
Kappi and Alzantot are also combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi, in view of the mobile device position determining features of Trig, to include the UPTIME tracking features of Alzantot in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems. Further incorporating the UPTIME tracking features of Alzantot allows for use of machine learning regarding multi-class hierarchical Support Vector Machine for classifying user motion movements to reduce error in pedestrian motion tracking applicable to improving such systems as taught in Kappi and Trig.

In regards to claim 16. (Original) Kappi in view of Trig in further view of Alzantot teach the system of claim 15.
Kappi and Trig does not disclose but Alzantot teaches
-wherein the processor is further configured to: generate the trajectory model using machine learning techniques (Alzantot, “Abstract” section, page 3204; Reference discloses the step count estimation technique is based on a lightweight finite state machine approach that leverages orientation independent features. In order to capture the varying stride length of the user, based on his changing gait, we employ a multi-class hierarchical Support Vector Machine classifier (interpreted as a machine learning technique)).   
Kappi and Alzantot are also combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi, in view of the mobile device position determining features of Trig, to include the UPTIME tracking features of Alzantot in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems. Further incorporating the UPTIME tracking features of Alzantot allows for use of machine learning regarding multi-class hierarchical Support Vector Machine for classifying user motion movements to reduce error in pedestrian motion tracking applicable to improving such systems as taught in Kappi and Trig.

In regards to claim 17. (Original) Kappi in view of Trig in further view of Alzantot teach the system of claim 15.
Kappi and Trig does not disclose but Alzantot teaches
-wherein each group is associated with a different motion status (Alzantot, Fig. 5 and “B. Second Module: Stride Length Estimation” section page 3207; Reference discloses SVM classifier where each step is associated with the groups of slower gait or faster gait and the second level classifications of walking, jogging, and running).  
Kappi and Alzantot are also combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi, in view of the mobile device position determining features of Trig, to include the UPTIME tracking features of Alzantot in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the mobile device position determining features of Trig in order to provide motion classification tracking of steps, orientation and acceleration of a user’s mobile device, step length and heading estimation in order to produce more accurate trajectories and optimizing pedestrian dead reckoning systems. Further incorporating the UPTIME tracking features of Alzantot allows for use of machine learning regarding multi-class hierarchical Support Vector Machine for classifying user motion movements to reduce error in pedestrian motion tracking applicable to improving such systems as taught in Kappi and Trig.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619